DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “an oxygen reduction part for generating a low-oxygen processing liquid” in claim 13.  Such claim limitation is “a liquid supply part for supplying said low-oxygen processing liquid” in claim 13.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,152,204 to Hitoshi. Although the claims at issue are not identical, they are not patentably distinct from each other because Hitoshi’s claim 18 recites a dissolved oxygen reducing unit configured to reduce an amount of dissolved oxygen in chemical liquid supplied to the chemical liquid supplying unit recited in claim 17 (claim 18 depends from claim 17).  Applicant’s claim 13 limitations specifying that a main surface of the substrate has a first metal part and a second metal part (nobler than the first metal part) in contact with said first metal part and specifying that the low-oxygen processing liquid is brought into contact with an interface between the first metal and the second metal part to inhibit oxygen reduction reaction on said second metal part and thereby inhibit dissolution of said first metal part specify intended use (see MPEP 2114 and 2115) of the apparatus and are not given .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “said processing liquid”.  However, claim 2 depends from claim 1.  Line 2 of claim 1 recites “a low-oxygen processing liquid”, and lines 2 and 3 of claim 1 recite “a processing liquid”.  It is not clear which “processing liquid” of claim 1 is referred to with the phrase “said processing liquid” in claim 2.  
The term “low-oxygen” in claim 3 is a relative term which renders the claim indefinite. The term “low-oxygen” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other words, someone reading claim 3 may ask themselves: “how low in oxygen does my atmosphere need to be in order to qualify as a low-oxygen atmosphere?”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2016/0288018 by Kikumoto.
With regard to claim 13, Kikumoto teaches a substrate processing apparatus illustrated in Kikumoto’s Figure 1 (Abstract; Par. 0024-0032).  Kikumoto’s apparatus comprises deoxygenation bath (item 7 in Figures 1 and 2; reads on oxygen reduction part) for generating a low-oxygen processing liquid by reducing oxygen dissolved in a processing liquid (Par. 0024-0032).  Kikumoto’s apparatus comprises a liquid supply part (comprising nozzle 61 in Figure 1) for supplying said low-oxygen processing liquid to a substrate (item 9 in Figure 1; Par. 0024-0032).  Applicant’s limitations specifying that a main surface of the substrate has a first metal part and a second metal part (nobler than the first metal part) in contact with said first metal part and specifying that the low-oxygen processing liquid is brought into contact with an interface between the first metal and the second metal part to inhibit oxygen reduction reaction on said second metal part and thereby inhibit dissolution of said first metal part specify intended use (see MPEP 2114 and 2115) of the apparatus and are not given patentable weight.  The apparatus of Kikumoto is structurally capable of treating a substrate containing such metal parts with a liquid that would cause such effects.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0086943 by Hayama in view of U.S. 2006/0042651 by Verhaverbeke.
With regard to claim 1, Hayama teaches a method for cleaning a substrate after the substrate has been polished via chemical mechanical polishing (Abstract; 0077, 0087, 0088, and 0110-0115).  Hayama’s substrate includes copper (reads on second metal part) in contact with a cobalt (reads on first metal part) barrier, and an interface between copper (which is a nobler metal than cobalt) and cobalt is exposed to an aqueous cleaning solution during the substrate cleaning (Par. 0087, 0088, and 0110-0115).  Hayama teaches that the purpose of the cleaning with the aqueous cleaning solution is to remove undesired residue from the substrate and remove oxide from the substrate while suppressing corrosion of the wiring and barrier metals (Par. 0087, 0088, and 0110-0115).
Hayama does not teach that the aqueous cleaning solution is a low-oxygen cleaning solution. 
Verhaverbeke teaches that when using an aqueous cleaning solution to clean a substrate comprising copper surfaces, the water of the aqueous cleaning solution can advantageously be water that underwent a deoxygenation process in order to remove oxygen from the water, and Verhaverbeke teaches that removing such oxygen from the water of an aqueous cleaning solution advantageously prevents oxidation of substrate surfaces (Par. 0045-0047 and 0054). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama such that the water used to form the aqueous cleaning solution is water (reads on the processing liquid low-oxygen processing liquid recited at the beginning of line 2 of claim 1.  Hayama teaches that the purpose of the cleaning with the aqueous cleaning solution is to remove undesired residue from the substrate and remove oxide from the substrate while suppressing corrosion of the wiring and barrier metals.  The motivation for performing the modification was provided by Verhaverbeke, who teaches that when using an aqueous cleaning solution to clean a substrate comprising copper surfaces, the water of the aqueous cleaning solution can advantageously be water that underwent a deoxygenation process in order to remove oxygen from the water, and Verhaverbeke teaches that removing such oxygen from the water of an aqueous cleaning solution advantageously prevents oxidation of substrate surfaces.  
The combination of Hayama in view of Verhaverbeke does not recite that cleaning the interface of the copper (which is a nobler metal than cobalt) and cobalt with the aqueous cleaning solution (made with deoxygenated water) results in inhibiting oxygen reduction reaction on the copper and inhibiting dissolution of the cobalt.  However, since the method of Hayama in view of Verhaverbeke teaches performing the same method steps as recited by applicant with the same materials as recited by applicant, it is reasonably expected that the same result will occur – namely, the inhibition of oxygen reduction reaction on the copper and inhibition of dissolution of the cobalt.  
With regard to claim 4, the combination of Hayama in view of Verhaverbeke does not teach that the dissolved oxygen concentration of the aqueous cleaning solution (made with deoxygenated water) is equal to or less than 500 ppb.  However, Verhaverbeke teaches that when using an aqueous cleaning solution to clean a substrate comprising copper surfaces, the water of the aqueous cleaning solution can advantageously be water that underwent a deoxygenation process in order to remove oxygen from the water, and Verhaverbeke teaches that removing such oxygen from the water of an aqueous cleaning solution advantageously prevents oxidation of substrate surfaces (Par. 0045-0047 and 0054 of Verhaverbeke).  Verhaverbeke is thus considered to teach that the concentration of dissolved oxygen in an aqueous cleaning solution used to clean a copper-comprising substrate is a result-effective variable because the oxygen concentration affects whether or not surfaces are undesirably oxidized.  Hayama teaches that the purpose of the cleaning with the aqueous cleaning solution is to remove undesired residue from the substrate and remove oxide from the substrate while suppressing corrosion of the wiring and barrier metals (Par. 0087, 0088, and 0110-0115 of Hayama).  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama in view of Verhaverbeke such that the concentration of dissolved oxygen is optimized in the aqueous cleaning solution (made with deoxygenated water), and the motivation for performing the modification is provided by the fact that the oxygen concentration is a result-effective variable that affects how much undesired oxidation can occur.  
With regard to claim 11, in the method of Hayama in view of Verhaverbeke, the cobalt is included in a wiring part provided on the main surface of the substrate (Par. 0087, 0088, 0110, 0111, 0114, and 0115 of Hayama).  
With regard to claim 12, in the method of Hayama in view of Verhaverbeke, the cleaning using the aqueous cleaning solution (made with deoxygenated water) is performed in order to remove residue from the main surface, wherein the residue was generated in a pre-process before the cleaning occurs (Par. 0011, 0042, 0066, and 0115 of Hayama).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0086943 by Hayama in view of U.S. 2006/0042651 by Verhaverbeke as applied to claim 1 above, and further in view of U.S. 2016/0288018 by Kikumoto. 
With regard to claim 2, the combination of Hayama in view of Verhaverbeke does not recite that the oxygen is reduced in a processing liquid by supplying bubbles of a non-oxygen gas into processing liquid.
Kikumoto teaches that when attempting to clean a substrate with a cleaning solution having a reduced oxygen concentration, this can successfully be accomplished with a deoxygenation bath in which a to-be-deoxygenated liquid is put and wherein bubbles of inert, non-oxygen gas are injected into the liquid to remove the oxygen from the liquid (Par. 0024, 0031, and 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama in view of Verhaverbeke such that the cleaning solution taught by Hayama is first formed and then subsequently placed in a deoxygenation bath wherein bubbles of inert, non-oxygen gas .  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0086943 by Hayama in view of U.S. 2006/0042651 by Verhaverbeke as applied to claim 1 above, and further in view of JP07-328313 by Ichiji.  
With regard to claim 3, the combination of Hayama in view of Verhaverbeke does not teach that having processing liquid run through a pipe made of oxygen permeable material in reduce oxygen in the processing liquid.
Ichiji teaches that when attempting to remove oxygen from a substrate processing liquid in order to avoid undesired oxidation of the substrate, the removal of oxygen from the processing liquid can be successfully accomplished by flowing the liquid through a pipe made of oxygen-permeable material while a space outside the pipe is set to a low pressure such that oxygen is drawn out of the processing liquid flowing through the pipe (Abstract; pages 3-6 of translation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama in view of Verhaverbeke such that the cleaning solution taught by Hayama is first formed and then deoxygenated by flowing the cleaning solution through a pipe made of oxygen-permeable material while a space outside the pipe is set to a low pressure (reads on low-oxygen atmosphere) such that oxygen is drawn out of the cleaning solution flowing through the pipe.  The motivation for performing the modification was provided by Ichiji, who teaches that when attempting to remove oxygen from a substrate processing liquid in order to avoid undesired oxidation of the substrate, the removal of oxygen from the processing liquid can be successfully accomplished by flowing the liquid through a pipe made of oxygen-permeable material while a space outside the pipe is set to a low pressure such that oxygen is drawn out of the processing liquid flowing through the pipe.  
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0086943 by Hayama in view of U.S. 2006/0042651 by Verhaverbeke as applied to claim 1 above, and further in view of U.S. 2016/0288018 by Kikumoto.
With regard to claim 5, the combination of Hayama in view of Verhaverbeke does not explicitly recite setting a target value of dissolved oxygen in the cleaning solution.
Verhaverbeke teaches that when using an aqueous cleaning solution to clean a substrate comprising copper surfaces, the water of the aqueous cleaning solution can advantageously be water that underwent a deoxygenation process in order to remove oxygen from the water, and Verhaverbeke teaches that removing such oxygen from the water of an aqueous cleaning solution advantageously prevents oxidation of substrate surfaces (Par. 0045-0047 and 0054 of Verhaverbeke).  Verhaverbeke is thus considered to teach that the concentration of dissolved oxygen in an aqueous cleaning solution used to clean a copper-comprising substrate is a result-effective variable because the oxygen concentration affects whether or not surfaces are undesirably oxidized.
Kikumoto teaches that when attempting to clean a substrate with a cleaning solution having a reduced oxygen concentration, an upper limit target value of oxygen in the cleaning solution can be determined and a user can configure his method to achieve an oxygen concentration that is equal to or less than that upper limit target value (Par. 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama in view of Verhaverbeke such that an upper limit target value of oxygen in the cleaning solution is determined via optimization and the method is performed in order to achieve an oxygen concentration level that is equal to or less than said upper limit target value.  Kikumoto teaches that when attempting to clean a substrate with a cleaning solution having a reduced oxygen concentration, an upper limit target value of oxygen in the cleaning solution can be determined and a user can configure his method to achieve an oxygen concentration that is equal to or less than that upper limit target value.  Hayama teaches that the purpose of the cleaning with the aqueous cleaning solution is to remove undesired residue from the substrate and remove oxide from the substrate while suppressing corrosion of the wiring and barrier metals (Par. 0087, 0088, and 0110-0115 of Hayama), and the motivation for determining an optimized upper limit target value was provided by Verhaverbeke, who teaches that the concentration of dissolved oxygen in an aqueous cleaning solution used to clean a copper-comprising substrate is a result-effective variable because the oxygen concentration affects whether or not surfaces are undesirably oxidized (see MPEP 2144.05).  
With regard to claim 6, in the method of Hayama in view of Verhaverbeke in view of Kikumoto, the copper of the substrate is a metal on which oxide can form (Par. 0087-0088, 0097, 0110, 0111, 0114, and 0115), and since the lowering of the oxygen concentration is performed in order to reduce the possibility of oxides forming on substrate surfaces, the target value of the dissolved oxygen concentration is considered to be set based on the combination of copper and cobalt because that combination comprises copper, which is a metal on which oxide could potentially form and the reducing of the cleaning solution’s oxygen concentration is performed in order to prevent any such oxidation.  
With regard to claim 7, the combination of Hayama in view of Verhaverbeke in view of Kikumoto developed in the rejection of claim 5 does not explicitly recite that the cleaning solution is supplied to the substrate having an oxygen concentration equal to or less than the upper limit target value.  However, since the whole purpose of having the oxygen concentration of the cleaning solution be equal to or less than the upper limit target value is to limit the oxidation of surfaces of the treated substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama in view of Verhaverbeke in view of Kikumoto such that the cleaning solution is supplied to the substrate with its oxygen concentration equal to or less than the upper limit target value in order to avoid undesirably oxidizing surfaces of the substrate.  
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0086943 by Hayama in view of U.S. 2006/0042651 by Verhaverbeke as applied to claim 1 above, and further in view of U.S. 2006/0216948 by Ohmi.
With regard to claim 8, the combination of Hayama in view of Verhaverbeke does not teach supplying inert gas into a space on the main surface of the substrate during the cleaning of the substrate with the cleaning solution.
Ohmi teaches that when performing cleaning of a substrate, undesired oxidation of the substrate can be avoided by performing the cleaning in a cleaning chamber in which inert gas is injected in order to advantageously reduce the concentration of oxygen gas in the cleaning environment and thus reduce the possibility of a substrate surface from becoming undesirably oxidized (Par. 0045 and 0069). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama in view of Verhaverbeke such that the cleaning is performed in a chamber in which inert gas is injected (parallel in time to the performance of the cleaning) in order to lower the concentration of oxygen in the substrate’s environment and thus reduce the possibility of a substrate surface becoming undesirably oxidized.  Hayama teaches that the purpose of the cleaning with the aqueous cleaning solution is to remove undesired residue from the substrate and remove oxide from the substrate while suppressing corrosion of the wiring and barrier metals, and the motivation for performing the modification was provided by Ohmi, who teaches that when performing cleaning of a substrate, undesired oxidation of the substrate can be avoided by performing the cleaning in a cleaning chamber in which inert gas is injected in order to advantageously reduce the concentration of oxygen gas in the cleaning environment and thus reduce the possibility of a substrate surface becoming undesirably oxidized.
With regard to claim 9, in the method of Hayama in view of Verhaverbeke in view of Ohmi, since the inert gas is injected into a chamber in which the cleaning is performed in order to create a low-oxygen environment within the chamber, inert gas is considered to be injected toward a space in a vicinity of an outer edge portion of the substrate.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0086943 by Hayama in view of U.S. 2006/0042651 by Verhaverbeke as applied to claim 1 above, and further in view of U.S. 2012/0103371 by Yun.
With regard to claim 10, in the combination of Hayama in view of Verhaverbeke, the cleaning solution is used for cleaning a main surface of the substrate, and the combination of Hayama in view of Verhaverbeke teaches that the substrate can be rinsed with water after the cleaning is performed (Par. 0110, 0111, and 0114 of Hayama).  The combination of Hayama in view of Verhaverbeke teaches that the cleaning can be performed using a cleaning method wherein the substrate is rotated and the cleaning solution is supplied downwards onto the substrate’s main surface (Par. 0111 in view of Hayama).
The combination of Hayama in view of Verhaverbeke does not teach that the rinsing involves rotating the substrate at a higher speed than the speed at which the substrate is rotated during cleaning.  
Yun teaches that when cleaning a substrate with a cleaning solution and subsequently rinsing the substrate with rinse water, these steps can be successfully performed with an apparatus that holds and rotating the substrate with a spin chuck (item 1 in Figure 1) while a downward-facing nozzle (item 2 in Figure 1) sequentially 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama in view of Verhaverbeke such that the cleaning step and the subsequent rinsing step are performed with a spin chuck that rotates the substrate during both steps while a downward-facing nozzle is used to sequentially supply the cleaning solution and the rinsing water to the substrate.  The motivation for performing the modification was provided by Yun, who teaches than such a spin chuck and nozzle arrangement can successfully be used to sequentially performing a cleaning step and a rinsing step.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hayama in view of Verhaverbeke in view of Yun such that the substrate is rotated at a higher speed during the rinsing step than during the cleaning step, and the motivation for performing this modification was provided by Yun, who teaches that a cleaning-followed-by-rinsing sequence can successfully be performed while having the rotation speed of the substrate during the rinse step be greater than the rotation speed of the substrate during the cleaning speed.

Pertinent Art Cited
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure: U.S. 2013/0261040 by Kawada and U.S. 2013/0100185 by Chia.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
December 4, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714